Title: To Alexander Hamilton from Samuel Hodgdon, 1 October 1799
From: Hodgdon, Samuel
To: Hamilton, Alexander


          
            Sir–
            Philadelphia 1st Octor 1799
          
          I have received your letter of the 28th ultimo, given an extract of a letter from Colonel Bentley—As a full answer I enclose my letter to General Swan to whom the Hogshead of Clothing was addressed—By this letter you will perceive all the invoices went forward—but  the General it seems did not forward a Copy of the invoice as is usual—It is proper to  observe that the Hogshead was by order of the secretary of War addressed to Colonel Carrington—neither the Colonel nor his Pay Master were known in the business
          But why is this complaint made? what injury has arisen? the Hogshead left this City the 29th August, and it had been received previous to the 19 of September the date of the  complaining letter—so it seems it was not an unreasonable time on its passage—the contents in full are acknowledged  for the Hogshead contained  only two hundred Coats—Shall only farther observe that, the Colonel could not have expected, that a Waggon would have been forwarded with  one Hogshead to any distant Post—we have no other means, oftentimes of getting on small packages but   by throwing a number on the same route together—as was the case in the present instance—but I forbear, I trust I have said enough to convince you—that the business was minutely attended to, and that is all that I shall attempt.
          With respectful consideration I am yours
          
            Samuel Hodgdon
          
          General Alexander Hamilton
        